

115 S634 IS: REG Act
U.S. Senate
2017-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 634IN THE SENATE OF THE UNITED STATESMarch 15, 2017Mr. Gardner (for himself and Mr. Lee) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require reductions in the direct cost of Federal regulations that are proportional to the amount
			 of increases in the debt ceiling.
	
 1.Short titleThis Act may be cited as the Reducing Excessive Government Act of 2017 or the REG Act. 2.Reducing excessive Government (a)DefinitionsIn this section—
 (1)the term agency has the meaning given the term Executive agency under section 105 of title 5, United States Code; (2)the term amount of the increase in the debt limit means—
 (A)the dollar amount of the increase in the debt limit specified in the Act increasing the debt limit; or
 (B)in the case of an Act that provides that the debt limit shall not apply for a period and that the amount of the debt limit is increased at the end of such period, the amount by which the Secretary of the Treasury estimates the debt limit shall be increased at the end of the period of the suspension, which the Secretary shall submit to Congress on the date of enactment of such an Act;
 (3)the term debt limit means the limitation imposed by section 3101(b) of title 31, United States Code; (4)the term direct cost of Federal regulation means all costs incurred by, and expenditures required of, the Federal Government in issuing and enforcing Federal regulations, rules, statements, and legislation;
 (5)the term joint resolution means a joint resolution— (A)reported by the Committee on the Budget of the Senate or the House of Representatives in accordance with subsection (d)(3);
 (B)which does not have a preamble; (C)the title of which is as follows: Joint resolution relating to repeal of costly rules.; and
 (D)the matter after the resolving clause of which is as follows: That the following rules shall have no force or effect: _______., the blank space being filled in with the list of major rules recommended to be repealed under subsection (d) by the committees of the House in which the joint resolution is reported; and
 (6)the term major rule means any rule that has resulted in or is likely to result in— (A)an annual effect on the economy of $100,000,000 or more;
 (B)a major increase in costs or prices for consumers, individual industries, Federal, State, or local government agencies, or geographic regions; or
 (C)significant adverse effects on competition, employment, investment, productivity, innovation, or on the ability of United States-based enterprises to compete with foreign-based enterprises in domestic and export markets.
 (b)Reductions in regulatory costNot later than 60 days after the date on which the debt limit is increased or a suspension of the debt limit takes effect, Congress shall enact legislation eliminating rules that results in a reduction of the direct cost of Federal regulation during the 10-fiscal-year period beginning with the next full fiscal year by not less than 15 percent of the amount of the increase in the debt limit.
			(c)Action by agencies
 (1)Identification of major rulesIf the amount of the debt limit is increased or a suspension of the debt limit takes effect, each agency shall submit to the Senate, the House of Representatives, and the Comptroller General of the United States a report identifying each major rule of the agency, as determined by the head of the agency.
 (2)Certification by GAOAfter receipt of all reports required under paragraph (1), the Comptroller General of the United States shall submit to the Senate and the House of Representatives a report evaluating whether agencies appropriately identified major rules under paragraph (1), including whether the agencies identified major rules in accordance with Office of Management and Budget Circular A–4, or any successor thereto.
				(d)Action by committees
 (1)In generalEach committee of the Senate and the House of Representatives shall submit to the Committee on the Budget of its House a list of the major rules that—
 (A)are within the jurisdiction of the committee, which may include major rules identified in the report of an agency under subsection (c)(1); and
 (B)the committee recommends should be repealed. (2)ConsiderationsIn determining whether to recommend repealing major rules within its jurisdiction, a committee of the Senate or the House of Representatives shall consider—
 (A)whether the major rule achieved, or has been ineffective in achieving, the original purpose of the major rule;
 (B)any adverse effects that could materialize if the major rule is repealed, in particular if those adverse effects are the reason the major rule was originally enacted;
 (C)whether the costs of the major rule outweigh any benefits of the major rule to the United States; (D)whether the major rule has become obsolete due to changes in technology, economic conditions, market practices, or any other factors; and
 (E)whether the major rule overlaps with another rule. (3)Combining of recommendationsThe Committee on the Budget of the Senate and the Committee on the Budget of the House of Representatives, upon receiving recommendations from all relevant committees under paragraph (1), shall report to its House a joint resolution carrying out all such recommendations without any substantive revision.
				(e)Expedited procedures
				(1)Consideration in House of Representatives
 (A)Placement on calendarUpon a joint resolution being reported by the Committee on the Budget of the House of Representatives, or upon receipt of a joint resolution from the Senate, the joint resolution shall be placed immediately on the calendar.
					(B)Proceeding to consideration
 (i)In generalIt shall be in order, not later than 60 days after the date on which the debt limit is increased or a suspension of the debt limit takes effect, to move to proceed to consider a joint resolution in the House of Representatives.
 (ii)ProcedureFor a motion to proceed to consider a joint resolution— (I)all points of order against the motion are waived;
 (II)such a motion shall not be in order after the House of Representatives has disposed of a motion to proceed to the joint resolution;
 (III)the previous question shall be considered as ordered on the motion to its adoption without intervening motion;
 (IV)the motion shall not be debatable; and
 (V)a motion to reconsider the vote by which the motion is disposed of shall not be in order.
 (C)ConsiderationThe House of Representatives shall establish rules for consideration of a joint resolution in the House of Representatives.
					(2)Expedited consideration in Senate
 (A)Placement on calendarUpon a joint resolution being reported by the Committee on the Budget of the Senate, or upon receipt of a joint resolution from the House of Representatives, the joint resolution shall be placed immediately on the calendar.
					(B)Proceeding to consideration
 (i)In generalNotwithstanding rule XXII of the Standing Rules of the Senate, it is in order, not later than 60 days after the date on which the debt limit is increased or a suspension of the debt limit takes effect (even though a previous motion to the same effect has been disagreed to) to move to proceed to the consideration of a joint resolution.
 (ii)ProcedureFor a motion to proceed to the consideration of a joint resolution— (I)all points of order against the motion are waived;
 (II)the motion is not debatable; (III)the motion is not subject to a motion to postpone;
 (IV)a motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order; and
 (V)if the motion is agreed to, the joint resolution shall remain the unfinished business until disposed of.
 (C)Floor consideration generallyIf the Senate proceeds to consideration of a joint resolution— (i)all points of order against the joint resolution (and against consideration of the joint resolution) are waived;
 (ii)consideration of the joint resolution, and all amendments thereto and debatable motions and appeals in connection therewith, shall be limited to not more than 10 hours, which shall be divided equally between the majority and minority leaders or their designees;
 (iii)a motion to postpone or a motion to commit the joint resolution is not in order; and
 (iv)a motion to proceed to the consideration of other business is not in order.
						(D)Requirements for amendments
 (i)In generalNo amendment that is not germane to the provisions of a joint resolution shall be considered. (ii)Repeal of major rulesNotwithstanding clause (i) or any other rule, an amendment or series of amendments to a joint resolution shall always be in order if such amendment or series of amendments proposes to repeal a major rule that would result in a decrease in the direct cost of Federal regulation during the 10-fiscal-year period beginning with the next full fiscal year.
 (E)Vote on passageThe vote on passage shall occur immediately following the conclusion of the consideration of a joint resolution, and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the Senate.
 (F)Rulings of the chair on procedureAppeals from the decisions of the Chair relating to the application of this subsection or the rules of the Senate, as the case may be, to the procedure relating to a joint resolution shall be decided without debate.
					(3)Consideration after passage
 (A)In generalIf Congress passes a joint resolution, the period beginning on the date the President is presented with the joint resolution and ending on the date the President takes action with respect to the joint resolution shall be disregarded in computing the period described in subsection (g).
 (B)VetoesIf the President vetoes the joint resolution— (i)the period beginning on the date the President vetoes the joint resolution and ending on the date Congress receives the veto message with respect to the joint resolution shall be disregarded in computing the period described in subsection (g); and
 (ii)consideration of a veto message in the Senate under this section shall be not more than 2 hours equally divided between the majority and minority leaders or their designees.
 (4)Rules of House of Representatives and SenateThis subsection is enacted by Congress— (A)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a joint resolution, and supersede other rules only to the extent that they are inconsistent with such rules; and
 (B)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.
					(f)Effect of joint resolution
 (1)In generalA major rule shall cease to have force or effect if Congress enacts a joint resolution repealing the major rule.
 (2)Limitation on subsequent rulemakingA rule that ceases to have force or effect under paragraph (1) may not be reissued in substantially the same form, and a new rule that is substantially the same as such a rule may not be issued, unless the reissued or new rule is specifically authorized by a law enacted after the date of enactment of the joint resolution repealing the original rule.
				(g)Failure To enact reductions in spending
 (1)DeterminationOn the date that is 61 days after the date on which the debt limit is increased or a suspension of the debt limit takes effect, the Director of the Office of Management and Budget shall determine whether legislation has been enacted eliminating rules that reduces the direct cost of Federal regulation during the 10-fiscal-year period described in subsection (b)(1) by not less than 15 percent of the amount of the increase in the debt limit.
 (2)Insufficient reductionsIf the Director of the Office of Management and Budget determines that legislation has not been enacted that eliminates rules that reduces the direct cost of Federal regulation during the 10-fiscal-year period described in subsection (b)(1) by not less than 15 percent of the amount of the increase in the debt limit, effective on the date of the determination, the limitation in section 3101(b) of title 31, United States Code, shall be equal to the sum of the face amount of obligations issued under chapter 31 of title 31, United States Code, and the face amount of obligations whose principal and interest are guaranteed by the United States Government (except guaranteed obligations held by the Secretary of the Treasury) outstanding on the date of the determination.